Beardsley, J.
denied the motion; holding that for the purpose of this question, there was no first judge of the county; the individual who filled that office being a party to the suit, and therefore wholly incompetent to act as judge in the case.(a)
Motion denied.

 The language of t,he statute is: “ The first judge of such court of common pleas, or if there béMfi.first judge, or he shall be absent from his county, then any other judge of such court who was present at the trial or hearing of such cause, may, in his discretion, on application of either party aggrieved by such judgment, at any time within thirty days after the record of judgment shall have been filed, grant a certificate,” &c.